PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/445,514
Filing Date: 19 Jun 2019
Appellant(s): Moeller, Scott, T.



__________________
Glen A. Weitzer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 21st, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 2nd, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-12, 14, 29-30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (EP 3,272,261) in view of Brotto et al. (U.S. PGPub 2010/0199453), hereinafter Brotto.

claim 1, Horst teaches a vacuum cleaner station configured to operate with first and second power tools, each power tool having an electrical plug (embodiments with multiple outlets for multiple devices are considered, see Horst paragraph [0026]), the vacuum cleaner station comprising: a housing (see Horst paragraph [0017] and fig. 1); a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3);
a first hose selectively connected to the first hose port (hose 4, see Horst paragraph [0017] and fig. 3), 
the first hose configured to extend to the first power tool, such that when the suction source is actuated, debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose designed for simultaneous operation with tool generating debris, see Horst paragraph [0034]);
a debris collection chamber configured to receive debris suctioned by the suction source through the first hose port and the second hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);
a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source (battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]);

a first sensor configured to detect when the first power tool is receiving power from the battery pack (Horst paragraph [0029], measuring device detects power draw from battery);
and a controller electrically coupled to the suction source and the first sensor which actuates the suction source to suction debris in response to the sensor detecting that the power tool is receiving power from the battery pack (Horst paragraph [0019] teaches an embodiment wherein the control unit is connected to an ammeter to detect power draw and a switch controlling the suction source, see paragraph [0081]).
Horst additionally teaches that a second electrical interface with the same capabilities as the first may be present (see Horst paragraph [0026]).
Horst does not teach the presence of valves in the fluid flow, a second hose, or that a controller will trigger said valves in response to current draw from separate tools.
However, Brotto teaches the concept of a dust collector for use with power tools, having a first valve movable between an open position in which the connection between suction source and power tool is open and a closed position in which the connection between suction source and power tool is blocked (blast gate 350, see Brotto paragraph 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the use of a single dust collector with multiple power tools without weakening the suction at each point by only providing suction to tools that are activated (See Brotto paragraph [0036]).

Regarding claim 35, Horst in view of Brotto teaches the vacuum cleaner station of claim 8, and further teaches that the first power tool and the second power tool are configured to be operated simultaneously (concurrent operation of tools, see Brotto paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would 


Regarding claim 8, Horst teaches a vacuum cleaner station configured to operate with a first power tool configured to send a wireless first tool signal when the first power tool is operating and a second power tool configured to send a wireless second tool signal when the second power tool is operating, the vacuum cleaner station comprising: 
a housing (see Horst paragraph [0017] and fig. 1);
a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3);
a first hose selectively connected to the first hose port, the first hose configured to extend to the first power tool, such that when the suction source is actuated, debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose 4, see fig. 3 and Horst paragraph [0017]);
a debris collection chamber configured to receive debris suctioned by the suction source through the first hose port and the second hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);

a wireless communication unit configured to receive the wireless first tool signal from the first power tool when the first power tool is operating and configured to receive the wireless second tool signal from the second power tool when the second power tool is operating (Second interface 9 can be a wireless radio interface, see Horst paragraph [0073]);
and a controller electrically coupled to the suction source and the wireless communication unit, wherein in response to the wireless communication unit receiving the wireless first tool signal, the controller is configured to actuate the suction source to suction debris through the first hose, the first hose port and into the debris collection chamber (control unit can activate suction device in response to activation signal via second interface, see paragraph [0082] which can be wireless as per paragraph [0073])
Horst does not teach a first valve moveable between an open position, in which the first hose port is open, and a closed position, in which the first hose port is blocked; a second hose port on the housing and fluidly coupled to the suction source; a second valve moveable between an open position, in which the second hose port is open, and a closed position, in which the second hose port is blocked; a second hose selectively connected to the second hose port, the second hose configured to extend to the second power tool, such that when the second valve is in the open position and the suction source is actuated, debris generated during operation of the second power tool can be 
However, Brotto teaches the concept of a dust collector for use with power tools, having a first valve movable between an open position in which the connection between suction source and power tool is open and a closed position in which the connection between suction source and power tool is blocked (blast gate 350, see Brotto paragraph [0036] and fig. 1) and a suction source (dust collector 400, see Brotto paragraph [0039] and fig. 1) connected to a power tool (500, see Brotto paragraph [0039] and fig. 1) via a hose fluidly coupled to the suction source (vacuum conduit 550, see Brotto paragraph [0039] and fig. 1) wherein, in response to a sensor receiving a wireless first tool signal, the valve is opened and the dust collector is actuated to suction debris via a hose (tool transmitter 100, when sensing power tool 500 drawing current, sends a signal to activate the suction source and open the blast gate, see Brotto paragraph [0039] and fig. 1; when power tool has been deactivated for a certain length of time, the transmitter sends a deactivation signal). Brotto also teaches the use of multiple valves, hoses, sensors, and transmitters to independently control suction of waste from multiple power tools (see Brotto fig. 3 and paragraph [0037]). 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the use of a single dust collector with multiple power tools without weakening the suction at each point by only providing suction to tools that are activated (See Brotto paragraph [0036]).

claim 34, Horst in view of Brotto teaches the vacuum cleaner station of claim 1, and further teaches that the first power tool and the second power tool are configured to be operated simultaneously (concurrent operation of tools, see Brotto paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the simultaneous use of a single dust collector with multiple power tools (See Brotto paragraph [0040]).

Regarding claim 29, Horst teaches a vacuum cleaner station configured to operate with first and second power tools, each power tool having an electrical plug, the vacuum cleaner station comprising: 
a housing (see Horst paragraph [0017] and fig. 1);
a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3);
a first hose selectively connected to the first hose port (hose 4, see Horst paragraph [0017] and fig. 1), the first hose configured to extend to the first power tool, such that debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose designed for simultaneous operation with tool generating debris, see Horst paragraph [0034] and fig. 3);

a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);
a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source (battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]);
a first electrical outlet on the housing, the first electrical outlet configured to receive the electrical plug of the first power tool, such that when the electrical plug of the first power tool is received in the first electrical outlet, the battery pack is received in the battery receptacle, and the first power tool is turned on, the battery pack provides power to the first power tool (Second interface 9 provides connecting point for power cable 10 between power tool and cleaning device, batteries can provide power to the power tool, see Horst paragraph [0068]);
and a second electrical outlet on the housing, the second electrical outlet configured to receive the electrical plug of the second power tool, such that when the electrical plug of the second power tool is received in the second electrical outlet and the battery pack is received in the battery receptacle, the battery pack is configured to provide power to the second power tool (Horst additionally teaches that a second electrical interface with the same capabilities as the first may be present, see Horst paragraph [0026]).

However, Brotto teaches the concept of a dust collector with multiple hoses for use with multiple power tools (see Brotto fig. 3 and paragraph [0037]). 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the simultaneous use of a single dust collector with multiple power tools (See Brotto paragraph [0036]).

Regarding claim 36, Horst in view of Brotto teaches the vacuum cleaner station of claim 29, and further teaches that the first power tool and the second power tool are configured to be operated simultaneously (concurrent operation of tools, see Brotto paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the simultaneous use of a single dust collector with multiple power tools (See Brotto paragraph [0040]).

(2) Response to Argument
With regard to the rejection of claims 1, 8, 29, and 34-36 under 35 U.S.C. 103 as being unpatentable over Horst in view of Brotto, Appellant argues the following.
The combination of Horst and Brotto would not have been obvious to a person having ordinary skill in the art at the time of the invention.
Horst and Brotto, whether taken individually or in combination, do not teach or suggest the subject matter of claims 34-36, specifically a vacuum cleaner station including a first power tool and a second power tool configured to be operated simultaneously.

Referencing the arguments of Appellant, the following remarks are to address the comments herein, not to make a new rejection.
Regarding Appellant’s argument A, Appellant does not appear to be appealing the rejections to independent claims 1, 8, or 29. However, Appellant's arguments regarding the rejections of claims 34, 35, and 36 (which depend from claims 1, 8, and 29, respectively) appear to implicate the independent claims. For purposes of appeal, the following arguments are directed to Appellant's assertion that modifying Horst to incorporate multiple tools, a suction source, and multiple suction hoses would interfere with the transportable functionality of Horst, thereby rendering it unsatisfactory for its intended purpose (see appeal brief page 11 paragraph 4 lines 4-7); and peculiar or not even considered by one skilled in the art. Examiner respectfully disagrees. 


Appellant argues that providing additional power tools and vacuum hoses would render Horst unsatisfactory for its intended purpose. This argument relies on the presumption that Horst requires the presence of a single user who is using all available tools and suction hoses. 
Referencing the arguments of Appellant on Page 12, ¶1 of the appeal brief, Examiner and appellant agree that "The hose is designed for simultaneous operation with a tool generating debris" (cleaned up). Appellant restates this as requiring the portable suction device of Horst to be limited to use with one power tool in one hand and one hose in the other hand. Examiner does not concede this point. Appellant asserts that this renders it impossible for the device of Horst to be used with multiple power tools simultaneously. Despite Appellant’s assertions to the contrary, Horst does not positively claim the limitation of a single user. Horst claims only mobile cleaning equipment for use "on construction sites and in confined spaces, such as in aircraft and railways" (see Horst ¶ [0006]). In such a confined space, the use of a single suction device for multiple people would be desirable, as it would provide dust removal 
Similarly, Appellant argues that Horst teaches an interface on the suction tube of the portable device enabling one-handed operation. Horst does teach such an interface as offering certain advantages, but Appellant neglects to note that Horst teaches the presence of an interface on the housing of the suction device (interface 7, see Horst fig. 2 and ¶ [0066]). Horst also contemplates automatic control of the suction device by the machine tool being used (see Horst ¶ [0031]) or in response to a power draw from the second interface (see Horst ¶ [0027]). Much like the previous assertion, this does not establish a positive requirement for only one user.
Appellant's argument that combining Horst and Brotto as described in the previously filed rejection would render Horst unsatisfactory for its intended purpose relies on a limitation that is not claimed: that the device of Horst may only be operated by a single user who must be simultaneously using multiple tools and multiple hoses. Appellant's reliance on a limitation that is not taught by the prior art is not sufficient to overcome the rejections of claims 1, 8, and 29 under Horst and Brotto.
Further, Appellant has failed to provide any argument or evidence for how the addition of functionality allowing the use the suction device in conjunction with multiple power tools and suction tubes would prevent Horst from being used in its original configuration. Horst already considers the possibility of being used with multiple tools (see Horst ¶ [0026]) and multiple suction hoses (see Horst ¶ [0065]). 
That Horst considered these possibilities indicates that although the inclusion of structure from Brotto designed to provide this functionality would introduce additional 

Regarding Applicant’s argument B, Regarding Appellant's assertion that the combination of Horst and Brotto recited in the rejection of claims 1, 8, and 29 does not teach a vacuum cleaner station including "a first power tool and a second power tool configured to be operated simultaneously," Examiner disagrees.
If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. The burden then shifts to Appellant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
The independent claims of the present application, claims 1, 8, and 29, each claim an apparatus—specifically a "vacuum cleaner station." Claims 34-36 narrow this 
Regarding Appellant's arguments that a single user would not be able to use both a first and second power tool at the same time (see Brief, pages 12 and 13) it is noted that the features upon which applicant relies (i.e., [that the claimed language of “wherein the first power tool and the second power tool are configured to be operated simultaneously” requires that a single user be the one "holding and using multiple power tools simultaneously"]) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant has failed to provide evidence that the combined device of Horst and Brotto described in the rejections of claims 1, 8, and 29 would be incapable for performing the additional functional limitation recited in claims 34-36. Consequently the rejection of claims 34-36 as prima facie obvious should stand.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted
/JONATHAN R ZAWORSKI/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.